Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to Application No. 17/130,160 filed on 12/22/2020.
Claims 1-16 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-15 are directed to a non-transitory computer-readable medium (i.e. a manufacture) and claim 16 is directed to a system (i.e. a machine). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-16 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components. 

	Claim 1 recites, in part:
Receiving a […] image captured […] at an end-point location; Identifying a […] identifier in the […] image;
	These limitations are directed towards a mental process. In particular, these limitations are directed towards collecting information, observation, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Communicating a notification to a carrier […]; 
	As disclosed by the Applicant in the Specification, “the local computing device may determine that a notification confirming delivery (or pick up) of the item is to be generated […] the notification includes the computer readable identifier” (¶ [0041]). Thus, the features for communicating a notification (including a computer readable identifier) as a confirmation of a delivery or pick up recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). 

	Accordingly, claims 1 and 2-9, by virtue of dependence, recite an abstract idea. Furthermore, the following claims recite an additional abstract idea. 

	Claim 4 recites, in part, “wherein decoding the […] identifier comprises referencing an […] communication that includes a shipment number a tracking number, and invoice number, or a receipt reference number”. This limitation is directed towards comparing information collected from an image with reference information (shipment number, tracking number, etc.) in order to determine whether the collected information includes the reference information. Thus, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 5 recites, in part, “[…] determining that the […] identifier in the digital image includes the shipment number, the tracking number, the invoice number, or the receipt reference number referenced in the electronic communication”. This limitation is directed towards comparing information collected from an image with reference information (shipment number, tracking number, etc.) in order to determine whether the collected information includes the reference information. Thus, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). 

	Claim 6 recites, in part, “generating the notification that includes the computer-readable identifier”. As disclosed by the Applicant in the Specification, “the local computing device may determine that a notification confirming delivery (or pick up) of the item is to be generated […] the notification includes the computer readable identifier” (¶ [0041]). Thus, the features for communicating a notification (including a computer readable identifier) as a confirmation of a delivery or pick up recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 7 recites, in part, “wherein the notification further comprises a confirmation that the computer-readable identifier in the digital image includes the shipment number, the tracking number, the invoice number, or the receipt reference number referenced in the electronic communication”. The features for communicating a notification (including a computer readable identifier) as a confirmation of a delivery or pick up recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 10 recites, in part:
 Identifying a […] identifier in the […] image; extracting the […] identifier from the […] image;
	These limitations are directed towards a mental process. In particular, these limitations are directed towards collecting information, observation, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Generating a notification that includes the […] identifier; and sending the notification to a carrier […]; 
	As disclosed by the Applicant in the Specification, “the local computing device may determine that a notification confirming delivery (or pick up) of the item is to be generated […] the notification includes the computer readable identifier” (¶ [0041]). Thus, the features for generating and sending a notification (including a computer readable identifier) as a confirmation of a delivery or pick up recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Furthermore, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

	Accordingly, claims 10 and 11-15, by virtue of dependence, recite an abstract idea. Furthermore, the following claims recite an additional abstract idea. 

	Claim 13 recites, in part, “wherein decoding the […] identifier comprises referencing an […] communication that includes a shipment number a tracking number, and invoice number, or a receipt reference number”. This limitation is directed towards comparing information collected from an image with reference information (shipment number, tracking number, etc.) in order to determine whether the collected information includes the reference information. Thus, this limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 14 recites, in part, “determining that the […] identifier includes one o more of a barcode, a Maxi-code, a QR code, or a IZ code and determining that one or more of the barcode, the Maxi-code, the QR code, or the IZ code in the […] image corresponds to one or more of the shipment number, the tracking number, the invoice number, or the receipt reference number referenced in the […] communication”. This limitation recites concepts of collecting information, comparing information, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)).

	Claim 15 recites, in part, “wherein the notification further comprises a confirmation that the computer-readable identifier in the digital image includes the shipment number, the tracking number, the invoice number, or the receipt reference number referenced in the electronic communication”. The features for communicating a notification (including a computer readable identifier) as a confirmation of a delivery or pick up recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)).

	Claim 16 recites, in part:
 Identifies a […] identifier in the […] image; extracts the […] identifier from the […] image;
	These limitations are directed towards a mental process. In particular, these limitations are directed towards collecting information, observation, and evaluating information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).

Generates a notification that includes the […] identifier; and sends the notification to a carrier […]; 
	As disclosed by the Applicant in the Specification, “the local computing device may determine that a notification confirming delivery (or pick up) of the item is to be generated […] the notification includes the computer readable identifier” (¶ [0041]). Thus, the features for generating and sending a notification (including a computer readable identifier) as a confirmation of a delivery or pick up recites concepts of commercial interactions (see MPEP 2106.04(a)(2)(II)). Furthermore, these limitations recite concepts of collecting information, analyzing information, and displaying a result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)).


	Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 

	Claims 1-9 recite additional elements of a non-transitory computer readable storage media having computer readable instructions, one or more processors, digital images, local computing device, computer-readable identifiers, carrier computing device, features for electronically scanning and extracting information from a document (decoding the computer-readable identifier captured in an image at an end point location), and features for transmitting data over a network (receiving a digital image, communicating a notification to a carrier computing device including the computer-readable identifier).  The non-transitory computer readable storage media having computer readable instructions, one or more processors, digital images, local computing device, computer-readable identifiers, and carrier computing device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronically scanning/extracting information from a document and transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the digital images and computer-readable identifier are considered to merely be generally linking the use of the abstract idea (collecting identifying information from an image) to a particular technological environment (see MPEP 2106.05(h)).

	Claims 2-3 and 11-12 recite the additional element of a digital image including a plurality of pixels that depict a shipping label having the computer readable identifier. The digital image including a plurality of pixels depicting a shipping label having the computer-readable identifier is considered to merely be generally linking the use of the abstract idea (collecting identifying information from an image) to a particular technological environment (see MPEP 2106.05(h)).

	Claims 3, 12, and 14 recite the additional element of a computer readable identifier being a barcode, a Maxi-code, a QR code, or a IZ code. The computer-readable identifier, barcode, QR code, IZ code, and Maxi-code are considered to merely be generally linking the use of the abstract idea (collecting identifying information from an image) to a particular technological environment (see MPEP 2106.05(h)). Further, the computer-readable identifier, barcode, QR code, IZ code, and Maxi-code are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 4-7 and 13-15 recite the additional element of an electronic communication and features for electronically scanning and extracting information from a document (decoding the computer-readable identifier captured in an image at an end point location). The electronic communication is recited at a high level of generality such that it amounts to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronically scanning/extracting information from a document are considered additional elements directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claims 6-7 and 15 recite the additional element of transmitting data over a network (generating a notification that includes the computer readable identifier). The features for transmitting data over a network are considered additional elements directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	Claim 8 recites the additional element of a carrier computing device and a wireless communication device. The carrier computing device and wireless communication device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claim 9 recites the additional element of a carrier computing device and a remote server. The carrier computing device and remote server are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)).

	Claims 10-15 recite additional elements of a non-transitory computer readable storage media having computer readable instructions, one or more processors, digital images, local computing device, computer-readable identifiers, carrier computing device, features for generating a digital image at a local computing device, features for electronically scanning and extracting information from a document ( extracting and decoding the computer-readable identifier captured in an image), and features for transmitting data over a network (generating and sending a notification to a carrier computing device including the computer-readable identifier).  The non-transitory computer readable storage media having computer readable instructions, one or more processors, digital images, local computing device, computer-readable identifiers, and carrier computing device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronically scanning/extracting information from a document and transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the digital images and computer-readable identifier are considered to merely be generally linking the use of the abstract idea (collecting identifying information from an image) to a particular technological environment (see MPEP 2106.05(h)).
	Further, the Examiner notes “Examples the courts have indicated may not be sufficient to show an improvement in computer-functionality: […] (iv) Recording, transmitting, and archiving digital images by use of a conventional or generic technology […]” (See MPEP 2106.05(a)(I)). Accordingly, the features for generating a digital image at a local computing device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the features for generating a digital image at a local computing device are considered additional elements directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).

	Claim 16 recites the additional elements of a local computing device running a computer application, network, camera communicatively coupled to the local computing device, computer-readable identifiers, carrier computing device, features for generating a digital image at a local computing device, features for electronically scanning and extracting information from a document ( extracting and decoding the computer-readable identifier captured in an image), and features for transmitting data over a network (generating and sending a notification to a carrier computing device including the computer-readable identifier).  The local computing device running a computer application, network, camera, digital images, computer-readable identifiers, and carrier computing device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for electronically scanning/extracting information from a document and transmitting/receiving data over a network are considered additional elements directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Furthermore, the digital images and computer-readable identifier are considered to merely be generally linking the use of the abstract idea (collecting identifying information from an image) to a particular technological environment (see MPEP 2106.05(h)).
	Further, the Examiner notes “Examples the courts have indicated may not be sufficient to show an improvement in computer-functionality: […] (iv) Recording, transmitting, and archiving digital images by use of a conventional or generic technology […]” (See MPEP 2106.05(a)(I)). Accordingly, the features for generating a digital image at a local computing device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the features for generating a digital image at a local computing device are considered additional elements directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
 
	Accordingly, the non-transitory computer readable storage media having computer readable instructions, one or more processors, local computing device, computer application, camera, digital images, network, computer-readable identifiers, carrier computing device, barcodes, QR codes, IZ codes, Maxi-codes, wireless communication device, remote server,  features for generating a digital image at a local computing device, features for generating a digital image at a local computing device, features for electronically scanning and extracting information from a document, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-16 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-16 are merely left with a non-transitory computer readable storage media having computer readable instructions, one or more processors, local computing device, computer application, camera, digital images, network, computer-readable identifiers, carrier computing device, barcodes, QR codes, IZ codes, Maxi-codes, wireless communication device, remote server, features for generating a digital image at a local computing device, features for electronically scanning and extracting information from a document, and features for transmitting data over a network.
	Claims 1-16 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-16 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, the features for electronically scanning/extracting information from a document and transmitting data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network and electronically scanning/extracting information from a document are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically scanning/extracting information from a docoument, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 

	Further, as discussed in the Step 2A-Prong Two analysis, the features for generating a digital image at a local computing device are considered to be additional elements directed are considered as insignificant extra-solution activity. The Examiner notes that “an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry […] The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification” (see MPEP 2106.05(d)(I)). Moreover, the Applicant discloses, in the Specification, “visual information is collected by the camera and used to generate digital still images […] using formats such as 3600 images, Joint Photographic Experts Group (JPEG), Motion JPEG (MJPEG), Moving Picture Experts Group (MPEG), Graphics Interchange Format (GIF), Portable Network Graphics (PNG), Tagged Image File Format (TIFF), bitmap (BMP), H.264, H.263, Flash Video (FLV), Hypertext Markup Language 5 (HTML5), VP6, VP8, 4K, and/or the like” (¶ [0023]). Accordingly, the recited hardware and implementation of the hardware (a generic local computing device comprising a generic camera configured to generate a digital image) is recited at a high level of generality that one of ordinary skill in the art would have known that the features for generating a digital image using a generic computing device and camera is a well understood, routine, and conventional activity.  

	The cache, non-transitory computer readable storage media having computer readable instructions, one or more processors, local computing device, computer application, camera, digital images, network, computer-readable identifiers, carrier computing device, barcodes, QR codes, IZ codes, Maxi-codes, wireless communication device, remote server, and features for generating a digital image at a local computing device are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
	Further, the use of digital images, computer-readable identifiers, barcodes, QR codes, IZ codes, and Maxi-codes are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-16, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-16 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-16 are rejected under 35 U.S.C § 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-12, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Madden et al. U.S. Publication No. 2019/0043326, hereafter known as Madden, in view of Estill U.S. Publication No. 2020/0151662, hereafter known as Estill. 

Claim 1: Madden teaches the following:

One or more non-transitory computer readable media having computer-readable instructions embodied therein for execution by one or more processors to perform a method, the method comprising:
	Madden teaches “the described techniques may include hardware, a method or process implemented at least partially in hardware, or a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations.” (¶ [0005]).
	Thus, Madden teaches a method or process implemented as a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations of the method. 

Receiving a digital image captured by a local computing device at an end-point location; Identifying a computer-readable identifier in the digital image;
	Madden teaches “a monitoring system 100 integrated with a portable camera 56. For example, a property 102 (e.g., a house) is monitored by a monitoring system (e.g., in-home security system) that includes components that are fixed within the property 102 […] monitoring system 100 may include a control unit 110, one or more sensors 120, one or more cameras 130, one or more door locks 132 […]  The control unit 110 may use data received from the portable camera 56 and the monitoring server 160 to determine whether or not to grant a visitor 50 access to the property 102” (¶ [0018]); “when the visitor 50 arrives at a property 102, the control unit 110 may utilize data from the cameras 130 of the property 102 to perform analytics […] to determine the visitor 50 corresponds to the one has been authorized for the delivery schedule […] the cameras 130 may capture the video and/or image of the […] the package 54” (¶ [0106]); “the portable camera 56 is configured to identify the package 54 and inspect the package 54 by scanning the package 54 […] the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc. […]   Based on the captured video/image of the package 54, the control unit 110 may verify that the package 54 matches information from the preset delivery schedule” (¶ [0024]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]).
	Thus, Madden teaches a system comprising a control unit, a portable camera carried by a visitor delivering a package, and one or more cameras/sensors that are fixed at a property, such as a house. Both the portable cameras and one or more cameras (installed at the property) are configured to capture a digital image of a package being delivered at the delivery point (house). The control unit may then receive the image(s) captured by either of the cameras and identify a barcode/QR code/order number (equivalent to the computer readable identifier) in the image for verification purposes; equivalent to receiving a digital image captured by a local computing device at an end-point location and identifying a computer-readable identifier in the digital image.

Decoding the computer-readable identifier; and
	Madden teaches “the system 100 may include a recognition model […] the recognition model may also include an optical character recognition (OCR) function to recognize characters included in […] an image of the package 54” (¶ [0089]);  “the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc. […]   Based on the captured video/image of the package 54, the control unit 110 may verify that the package 54 matches information from the preset delivery schedule” (¶ [0024]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]).
	Thus, Madden teaches a system comprising a recognition model that may perform an OCR function on a received image. Further, the control unit of the system may compare information extracted from the received images of the package label (such as a bar code, QR code, order number , etc.) to a delivery schedule in order to verify the delivery of the package and confirm that the package is delivered as scheduled; equivalent to decoding the computer-readable identifier.

Communicating a […] to a carrier computing device, wherein the […] includes the computer-readable identifier.
	Madden teaches “The third party servers 180 may be servers of shipping companies” (¶ [0033]); “The portable camera 56 may communicate with third party servers 180 associated with a delivery at the property 102 to confirm the delivery schedule, update the delivery activities, and send the videos captured by the portable camera 56” (¶ [0018]); “The portable camera 56 may record and transmit videos/images of the entry processes and delivery activities to provide confirmation to the control unit 110 and/or the servers 160, 180” (¶ [0027]); “the monitoring system 100 is configured to log steps of the supervising access process either locally in the control unit 110 or remotely in the monitoring server 160 and/or the third party servers 180 for automatic logging and validation […] The logged data may be sent to the employer of the visitor 50 and/or the customer or their surrogates for the purposes of manual confirmation and acknowledgement of the delivery or service” (¶ [0109]); ““the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc.” (¶ [0024]).
	Thus, Madden teaches a system configured to transmit the captured images/videos of the package label (including the barcodes/QR codes/order numbers) and entry/verification process to one or more servers associated with shipping companies (such as an employer of the visitor delivering the package to the house). The images/videos are sent to provide a confirmation and acknowledgement of the delivery service; equivalent to communicating information to a carrier computing device, wherein the information includes the computer-readable identifier.

	Although Madden teaches features for transmitting captured images/videos of the package label to one or more servers associated with shipping companies, Madden does not explicitly teach communicating a notification to the carrier computing devices. 

	However, Estill teaches the following:
Communicating a notification to a carrier computing device, wherein the notification includes the computer-readable identifier.
Estill teaches “a depository apparatus and system that operates to control and record the receipt and removal of deposit items” (¶ [0001]); “The exemplary depository further includes at least one sensor which comprises a reading device 26 […]  the at least one reading device includes a plurality of image capture devices including at least one camera […] the reading devices 26 are operative to read indicia such as bar codes (including without limitation two-dimensional bar codes and QR codes) that are included on deposit items” (¶ [0048]); “the exemplary portable wireless devices such as device 92, that is operated as a carrier contact device by an individual user who is an item carrier that transports deposit items” (¶ [0062]); “The exemplary control circuitry associated with the destination depository is next operative to send at least one parcel insertion message to the central system circuitry […] The exemplary at least one parcel insertion message includes data corresponding to the indicia read and/or sensed from the deposit item including the machine readable indicia. The central circuitry receives the data included in the at least one parcel insertion message at step 332 and verifies that the indicia read […] This includes verifying that the read machine readable indicia read from the deposit item placed in the destination depository corresponds to the delivery item identifier […] The central circuitry is then operative to send one or more correct parcel placement verification messages […]  the at least one correct parcel verification message may be sent to the carrier contact device” (¶ [0119]); “central system circuitry 60 which is alternatively referred to herein as central circuitry, may include one or more servers with associated data stores 62 that perform the functions” (¶ [0056]); “arrangements include the ability for the depository to provide audit information that includes identifying indicia associated with deposit items currently positioned in the interior area” (¶ [0009]). 
	Thus, Estill teaches a system configured to facilitate the delivery of items to destination repositories. Each of the repositories may comprise cameras configured to read barcode information on items inserted into the depository and communicate the captured/read data to a central system circuitry (server).  The central system circuitry may then verify that the correct parcel has been placed into the repository based on the data captured by the camera (barcode) and send a correct parcel placement verification message to the carrier device (a portable device operated by the item carrier); equivalent to communicating a notification to a carrier computing device. Further, the system of Estill is capable of providing audit information including identifying indicia (the barcode) associated with deposit items placed in the depository; equivalent to wherein the notification includes the computer-readable identifier.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madden with the teachings of Estill by incorporating the features for determining that a correct parcel has been delivered to a destination based on an analysis of an image of the package and responsively communicating a notification to a carrier device including a verification message and identifying indicia (such as the captured barcode on the package), as taught by Estill, into the system of Madden that is configured to verify a package delivery based on an analysis of an image of the package and responsively communicate the image data (including the package label) to a carrier computing device as a confirmation/acknowledgment of the delivery. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Madden to receive the image of the package label, verify that the package is to be delivered based on an analysis of the image, and send a notification message to a carrier device including the image and an acknowledgement of the delivery. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to further provide records of activities conducted” (¶ [0009]), as this “helps to assure that the deposit item is transported” (¶ [0106]), as suggested by Estill. Further, one of ordinary skill in the art would have recognized that the teachings of Estill are compatible with the system of Madden as they share capabilities and characteristics; namely, they are both systems configured to receive package data (such as a barcode) captured by a local camera device at a delivery destination, verify that the correct package is being delivered, and provide confirmation information to a carrier device. 

Claim 2: Madden/Estill teaches the limitations of claim 1. Further, Madden teaches the following:

Wherein the digital image includes a plurality of pixels that depict a shipping label having the computer-readable identifier. 
	Madden teaches “when the visitor 50 arrives at a property 102, the control unit 110 may utilize data from the cameras 130 of the property 102 to perform analytics […] the cameras 130 may capture the video and/or image of the […] the package 54” (¶ [0106]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]); “the portable camera 56 is configured to identify the package 54 and inspect the package 54 by scanning the package 54 […] the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc.” (¶ [0024]); “monitoring application server 160 may store sensor and image data received from the monitoring system and perform analysis of sensor and image data received” (¶ [0055]). 
	Thus, Madden teaches a system comprising a camera configured to capture images/videos of a package label attached to a package, where the images/videos are digital images that may be communicated, analyzed, and stored in various servers; wherein the digital image includes a plurality of pixels that depict a shipping label having the computer-readable identifier. 

Claim 3: Madden/Estill teaches the limitations of claim 1. Further, Madden teaches the following:
Wherein a first portion of the plurality of pixels depicts the computer readable identifier, and wherein the computer readable identifier is identified as being one or more of a barcode […] a QR code […]. 
	Madden teaches “when the visitor 50 arrives at a property 102, the control unit 110 may utilize data from the cameras 130 of the property 102 to perform analytics […] the cameras 130 may capture the video and/or image of the […] the package 54” (¶ [0106]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]); “the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc.” (¶ [0024]); “the control unit 110 may obtain one or more images that include a package 54 and an area of the property 102 at which the package 54 is located […] The control unit 110 may determine, based on the one or more images of the package 54 and the area of the property 102, that the package 54 corresponds to the delivery schedule for the property 102” (¶ [0099]).
	Thus, Madden teaches a system comprising a camera configured to capture an image/video of the outside of a package (including the package label) and an area of the property at which the package is located, wherein the package label includes a barcode or QR code; equivalent to wherein a first portion of the plurality of pixels depicts the computer readable identifier, and wherein the computer readable identifier is identified as being one or more of a barcode or a QR code.

Claim 8: Madden/Estill teaches the limitations of claim 1.  Madden does not teach, however Estill does teach, the following:
Wherein the carrier computing device is a wireless communication device that is associated with delivery personnel. 
	Estill teaches “the exemplary portable wireless devices such as device 92, that is operated as a carrier contact device by an individual user who is an item carrier that transports deposit items” (¶ [0062]); “The exemplary control circuitry associated with the destination depository is next operative to send at least one parcel insertion message to the central system circuitry […] The exemplary at least one parcel insertion message includes data corresponding to the indicia read and/or sensed from the deposit item including the machine readable indicia. The central circuitry receives the data included in the at least one parcel insertion message at step 332 and verifies that the indicia read […] This includes verifying that the read machine readable indicia read from the deposit item placed in the destination depository corresponds to the delivery item identifier […] The central circuitry is then operative to send one or more correct parcel placement verification messages […]  the at least one correct parcel verification message may be sent to the carrier contact device” (¶ [0119]); “central system circuitry 60 which is alternatively referred to herein as central circuitry, may include one or more servers with associated data stores 62 that perform the functions” (¶ [0056]); “arrangements include the ability for the depository to provide audit information that includes identifying indicia associated with deposit items currently positioned in the interior area” (¶ [0009]).
	Thus, Estill teaches a system configured to facilitate the delivery of items to destination repositories. Each of the repositories may comprise cameras configured to read barcode information on items inserted into the depository and communicate the captured/read data to a central system circuitry (server).  The central system circuitry may then verify that the correct parcel has been placed into the repository based on the data captured by the camera (barcode) and send a correct parcel placement verification message to the carrier device (a portable device operated by the item carrier); equivalent to wherein the carrier computing device is a wireless communication device that is associated with delivery personnel.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madden with the teachings of Estill by incorporating the features for determining that a correct parcel has been delivered to a destination based on an analysis of an image of the package and responsively communicating a notification to a carrier device (operated by the delivery personnel) including a verification message and identifying indicia (such as the captured barcode on the package), as taught by Estill, into the system of Madden that is configured to verify a package delivery based on an analysis of an image of the package and responsively communicate the image data (including the package label) to a carrier computing device as a confirmation/acknowledgment of the delivery. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Madden to receive the image of the package label, verify that the package is to be delivered based on an analysis of the image, and send a notification message to a carrier device including the image and an acknowledgement of the delivery. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to further provide records of activities conducted” (¶ [0009]), as this “helps to assure that the deposit item is transported” (¶ [0106]), as suggested by Estill. Further, one of ordinary skill in the art would have recognized that the teachings of Estill are compatible with the system of Madden as they share capabilities and characteristics; namely, they are both systems configured to receive package data (such as a barcode) captured by a local camera device at a delivery destination, verify that the correct package is being delivered, and provide confirmation information to a carrier device.

Claim 9: Madden/Estill teaches the limitations of claim 1. Further, Madden teaches the following:

Wherein the carrier computing device is a remote server. 
	Madden teaches “The third party servers 180 may be servers of shipping companies” (¶ [0033]); “The portable camera 56 may communicate with third party servers 180 associated with a delivery at the property 102 to confirm the delivery schedule, update the delivery activities, and send the videos captured by the portable camera 56” (¶ [0018]); “the monitoring system 100 is configured to log steps of the supervising access process either locally in the control unit 110 or remotely in the monitoring server 160 and/or the third party servers 180 for automatic logging and validation […] The logged data may be sent to the employer of the visitor 50 and/or the customer or their surrogates for the purposes of manual confirmation and acknowledgement of the delivery or service” (¶ [0109]). 
	Thus, Madden teaches a system configured to transmit the captured images/videos of the package label (including the barcodes/QR codes/order numbers) to one or more servers associated with shipping companies (such as an employer of the visitor delivering the package to the house); equivalent to wherein the carrier computing device is a remote server.

Claim 10: Madden teaches the following:
One or more non-transitory computer readable media having computer-readable instructions embodied therein for execution by one or more processors to perform a method, the method comprising:
	Madden teaches “the described techniques may include hardware, a method or process implemented at least partially in hardware, or a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations.” (¶ [0005]).
	Thus, Madden teaches a method or process implemented as a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations of the method. 

Generating a digital image at a local computing device located at a delivery location; identifying a computer-readable identifier in the digital image;
	Madden teaches “a monitoring system 100 integrated with a portable camera 56. For example, a property 102 (e.g., a house) is monitored by a monitoring system (e.g., in-home security system) that includes components that are fixed within the property 102 […] monitoring system 100 may include a control unit 110, one or more sensors 120, one or more cameras 130, one or more door locks 132 […]  The control unit 110 may use data received from the portable camera 56 and the monitoring server 160 to determine whether or not to grant a visitor 50 access to the property 102” (¶ [0018]); “when the visitor 50 arrives at a property 102, the control unit 110 may utilize data from the cameras 130 of the property 102 to perform analytics […] to determine the visitor 50 corresponds to the one has been authorized for the delivery schedule […] the cameras 130 may capture the video and/or image of the […] the package 54” (¶ [0106]); “the portable camera 56 is configured to identify the package 54 and inspect the package 54 by scanning the package 54 […] the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc. […]   Based on the captured video/image of the package 54, the control unit 110 may verify that the package 54 matches information from the preset delivery schedule” (¶ [0024]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]).
	Thus, Madden teaches a system comprising a control unit, a portable camera carried by a visitor delivering a package, and one or more cameras/sensors that are fixed at a property, such as a house. Both the portable cameras and one or more cameras (installed at the property) are configured to capture a digital image of a package being delivered at the delivery point (house). The control unit may then receive the image(s) captured by either of the cameras and identify a barcode/QR code/order number (equivalent to the computer readable identifier) in the image for verification purposes; equivalent to generating a digital image at a local computing device located at a delivery location and identifying a computer readable identifier in the digital image. 

Extracting the computer-readable identifier in the digital image; Decoding the computer-readable identifier; and
	Madden teaches “the system 100 may include a recognition model […] the recognition model may also include an optical character recognition (OCR) function to recognize characters included in […] an image of the package 54” (¶ [0089]);  “the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc. […]   Based on the captured video/image of the package 54, the control unit 110 may verify that the package 54 matches information from the preset delivery schedule” (¶ [0024]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]).
	Thus, Madden teaches a system comprising a recognition model that may perform an OCR function on a received image. Further, the control unit of the system may compare information extracted from the received images of the package label (such as a bar code, QR code, order number, etc.) to a delivery schedule in order to verify the delivery of the package and confirm that the package is delivered as scheduled; equivalent to extracting the computer-readable identifier from the digital image and decoding the computer-readable identifier and decoding the computer readable identifier. 

Generating a […] that includes the computer readable identifier; and sending the […] to a carrier computing device.
	Madden teaches “The third party servers 180 may be servers of shipping companies” (¶ [0033]); “The portable camera 56 may communicate with third party servers 180 associated with a delivery at the property 102 to confirm the delivery schedule, update the delivery activities, and send the videos captured by the portable camera 56” (¶ [0018]); “The portable camera 56 may record and transmit videos/images of the entry processes and delivery activities to provide confirmation to the control unit 110 and/or the servers 160, 180” (¶ [0027]); “the monitoring system 100 is configured to log steps of the supervising access process either locally in the control unit 110 or remotely in the monitoring server 160 and/or the third party servers 180 for automatic logging and validation […] The logged data may be sent to the employer of the visitor 50 and/or the customer or their surrogates for the purposes of manual confirmation and acknowledgement of the delivery or service” (¶ [0109]); ““the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc.” (¶ [0024]).
	Thus, Madden teaches a system configured to transmit the captured images/videos of the package label (including the barcodes/QR codes/order numbers) and entry/verification process to one or more servers associated with shipping companies (such as an employer of the visitor delivering the package to the house). The images/videos are sent to provide a confirmation and acknowledgement of the delivery service; equivalent to generating information that includes the computer readable identifier and sending the information to a carrier computing device.

	Although Madden teaches features for transmitting captured images/videos of the package label to one or more servers associated with shipping companies, Madden does not explicitly teach generating a notification and sending the notification to a carrier computing device.

	However, Estill teaches the following:
Generating a notification that includes the computer readable identifier; and sending the notification to a carrier computing device.
	Estill teaches “a depository apparatus and system that operates to control and record the receipt and removal of deposit items” (¶ [0001]); “The exemplary depository further includes at least one sensor which comprises a reading device 26 […]  the at least one reading device includes a plurality of image capture devices including at least one camera […] the reading devices 26 are operative to read indicia such as bar codes (including without limitation two-dimensional bar codes and QR codes) that are included on deposit items” (¶ [0048]); “the exemplary portable wireless devices such as device 92, that is operated as a carrier contact device by an individual user who is an item carrier that transports deposit items” (¶ [0062]); “The exemplary control circuitry associated with the destination depository is next operative to send at least one parcel insertion message to the central system circuitry […] The exemplary at least one parcel insertion message includes data corresponding to the indicia read and/or sensed from the deposit item including the machine readable indicia. The central circuitry receives the data included in the at least one parcel insertion message at step 332 and verifies that the indicia read […] This includes verifying that the read machine readable indicia read from the deposit item placed in the destination depository corresponds to the delivery item identifier […] The central circuitry is then operative to send one or more correct parcel placement verification messages […]  the at least one correct parcel verification message may be sent to the carrier contact device” (¶ [0119]); “central system circuitry 60 which is alternatively referred to herein as central circuitry, may include one or more servers with associated data stores 62 that perform the functions” (¶ [0056]); “arrangements include the ability for the depository to provide audit information that includes identifying indicia associated with deposit items currently positioned in the interior area” (¶ [0009]). 
	Thus, Estill teaches a system configured to facilitate the delivery of items to destination repositories. Each of the repositories may comprise cameras configured to read barcode information on items inserted into the depository and communicate the captured/read data to a central system circuitry (server).  The central system circuitry may then verify that the correct parcel has been placed into the repository based on the data captured by the camera (barcode) and send a correct parcel placement verification message to the carrier device (a portable device operated by the item carrier); equivalent to generating and sending a notification to a carrier computing device. Further, the system of Estill is capable of providing audit information including identifying indicia (the barcode) associated with deposit items placed in the depository; equivalent to wherein the notification includes the computer readable identifier. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madden with the teachings of Estill by incorporating the features for determining that a correct parcel has been delivered to a destination based on an analysis of an image of the package and responsively communicating a notification to a carrier device including a verification message and identifying indicia (such as the captured barcode on the package), as taught by Estill, into the system of Madden that is configured to verify a package delivery based on an analysis of an image of the package and responsively communicate the image data (including the package label) to a carrier computing device as a confirmation/acknowledgment of the delivery. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Madden to receive the image of the package label, verify that the package is to be delivered based on an analysis of the image, and send a notification message to a carrier device including the image and an acknowledgement of the delivery. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to further provide records of activities conducted” (¶ [0009]), as this “helps to assure that the deposit item is transported” (¶ [0106]), as suggested by Estill. Further, one of ordinary skill in the art would have recognized that the teachings of Estill are compatible with the system of Madden as they share capabilities and characteristics; namely, they are both systems configured to receive package data (such as a barcode) captured by a local camera device at a delivery destination, verify that the correct package is being delivered, and provide confirmation information to a carrier device. 

Claim 11: Madden/Estill teaches the limitations of claim 10. Further, claim 11 recites limitations that are substantially similar and analogous to the limitations recited in claim 2. Accordingly, claim 11 is rejected for the same reasons and rationale as discussed above with regard to claim 2. 

Claim 12: Madden/Estill teaches the limitations of claim 11. Further, claim 12 recites limitations that are substantially similar and analogous to the limitations recited in claim 3. Accordingly, claim 12 is rejected for the same reasons and rationale as discussed above with regard to claim 3. 

Claim 16: Madden teaches the following:
	A local computing device communicatively coupled to a network and running a computer application; a camera communicatively coupled to the local computing device; 
	Madden teaches “a property 102 (e.g., a house) is monitored by a monitoring system (e.g., in-home security system) that includes components that are fixed within the property 102. The monitoring system 100 may include a control unit 110, one or more sensors 120, one or more cameras 130 […]  The control unit 110 may communicate with a remote monitoring server 160 (e.g., central server of in-home security system)” (¶ [0018]); the control unit 110 may utilize data from the cameras 130 of the property 102 to perform analytics […] to determine the visitor 50 corresponds to the one has been authorized for the delivery schedule […] the cameras 130 may capture the video and/or image of the […] the package 54” (¶ [0106]); “The system 200 includes a network 105” (¶ [0037]); “network 105 is configured to enable exchange of electronic communications between devices connected to the network 105. For example, the network 105 may be configured to enable exchange of electronic communications between the monitoring system control unit 110, the one or more user devices 140, 150, the monitoring application server 160” (¶ [0038]); “The described systems, methods, and techniques may be implemented in digital electronic circuitry, computer hardware, firmware, software, or in combinations of these elements […]  The techniques may be implemented in one or more computer programs that are executable on a programmable system” (¶ [0145]).
	Thus, Madden teaches a property including a monitoring system that comprises a control unit and one or more cameras from which the monitoring system received images; equivalent to a local computing device communicatively coupled to a camera. Further, the system is implemented in computer hardware, software, and computer programs; equivalent to the local computing device running a computer application. Further, Fig. 1A shows that the monitoring system is coupled to a network. 
	
A carrier computing device communicatively coupled to the network;
	Madden teaches “The monitoring server 160 may receive data from third party servers 180 for the delivery scheduled for the specific property 102. The third party servers 180 may be servers of shipping companies” (¶ [0033]). 
	Thus, Madden teaches a system comprising a third party server (associated with a shipping company) that is configured to communicate data to other servers of the system over the network; equivalent to a carrier computing device communicatively coupled to the network.

	Wherein the local computing device:
Generates a digital image at a local computing device located at a delivery location; identifies a computer-readable identifier in the digital image;
	Madden teaches “a monitoring system 100 integrated with a portable camera 56. For example, a property 102 (e.g., a house) is monitored by a monitoring system (e.g., in-home security system) that includes components that are fixed within the property 102 […] monitoring system 100 may include a control unit 110, one or more sensors 120, one or more cameras 130, one or more door locks 132 […]  The control unit 110 may use data received from the portable camera 56 and the monitoring server 160 to determine whether or not to grant a visitor 50 access to the property 102” (¶ [0018]); “when the visitor 50 arrives at a property 102, the control unit 110 may utilize data from the cameras 130 of the property 102 to perform analytics […] to determine the visitor 50 corresponds to the one has been authorized for the delivery schedule […] the cameras 130 may capture the video and/or image of the […] the package 54” (¶ [0106]); “the portable camera 56 is configured to identify the package 54 and inspect the package 54 by scanning the package 54 […] the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc. […]   Based on the captured video/image of the package 54, the control unit 110 may verify that the package 54 matches information from the preset delivery schedule” (¶ [0024]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]).
	Thus, Madden teaches a system comprising a control unit, a portable camera carried by a visitor delivering a package, and one or more cameras/sensors that are fixed at a property, such as a house. Both the portable cameras and one or more cameras (installed at the property) are configured to capture a digital image of a package being delivered at the delivery point (house). The control unit may then receive the image(s) captured by either of the cameras and identify a barcode/QR code/order number (equivalent to the computer readable identifier) in the image for verification purposes; equivalent to generating a digital image at a local computing device located at a delivery location and identifying a computer readable identifier in the digital image. 

Extracts the computer-readable identifier in the digital image; Decodes the computer-readable identifier using the computer application; and
	Madden teaches “the system 100 may include a recognition model […] the recognition model may also include an optical character recognition (OCR) function to recognize characters included in […] an image of the package 54” (¶ [0089]);  “the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc. […]   Based on the captured video/image of the package 54, the control unit 110 may verify that the package 54 matches information from the preset delivery schedule” (¶ [0024]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]).
	Thus, Madden teaches a system comprising a recognition model that may perform an OCR function on a received image. Further, the system is implemented using software and computer programs. Further, the control unit of the system may compare information extracted from the received images of the package label (such as a bar code, QR code, order number, etc.) to a delivery schedule in order to verify the delivery of the package and confirm that the package is delivered as scheduled; equivalent to extracting the computer-readable identifier from the digital image and decoding the computer-readable identifier and decoding the computer readable identifier using the computer application.

Generates a […] that includes the computer readable identifier; and sends the […] to a carrier computing device via the network.
	Madden teaches “The third party servers 180 may be servers of shipping companies” (¶ [0033]); “The portable camera 56 may communicate with third party servers 180 associated with a delivery at the property 102 to confirm the delivery schedule, update the delivery activities, and send the videos captured by the portable camera 56” (¶ [0018]); “The portable camera 56 may record and transmit videos/images of the entry processes and delivery activities to provide confirmation to the control unit 110 and/or the servers 160, 180” (¶ [0027]); “the monitoring system 100 is configured to log steps of the supervising access process either locally in the control unit 110 or remotely in the monitoring server 160 and/or the third party servers 180 for automatic logging and validation […] The logged data may be sent to the employer of the visitor 50 and/or the customer or their surrogates for the purposes of manual confirmation and acknowledgement of the delivery or service” (¶ [0109]); ““the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc.” (¶ [0024]).
	Thus, Madden teaches a system configured to transmit the captured images/videos of the package label (including the barcodes/QR codes/order numbers) and entry/verification process to one or more servers associated with shipping companies (such as an employer of the visitor delivering the package to the house). The images/videos are sent to provide a confirmation and acknowledgement of the delivery service; equivalent to generating information that includes the computer readable identifier and sending the information to a carrier computing device via the network.

	Although Madden teaches features for transmitting captured images/videos of the package label to one or more servers associated with shipping companies, Madden does not explicitly teach generating a notification and sending the notification to a carrier computing device.

	However, Estill teaches the following:
Generates a notification that includes the computer readable identifier; and sends the notification to a carrier computing device via the network.
	Estill teaches “a depository apparatus and system that operates to control and record the receipt and removal of deposit items” (¶ [0001]); “The exemplary depository further includes at least one sensor which comprises a reading device 26 […]  the at least one reading device includes a plurality of image capture devices including at least one camera […] the reading devices 26 are operative to read indicia such as bar codes (including without limitation two-dimensional bar codes and QR codes) that are included on deposit items” (¶ [0048]); “the exemplary portable wireless devices such as device 92, that is operated as a carrier contact device by an individual user who is an item carrier that transports deposit items” (¶ [0062]); “The exemplary control circuitry associated with the destination depository is next operative to send at least one parcel insertion message to the central system circuitry […] The exemplary at least one parcel insertion message includes data corresponding to the indicia read and/or sensed from the deposit item including the machine readable indicia. The central circuitry receives the data included in the at least one parcel insertion message at step 332 and verifies that the indicia read […] This includes verifying that the read machine readable indicia read from the deposit item placed in the destination depository corresponds to the delivery item identifier […] The central circuitry is then operative to send one or more correct parcel placement verification messages […]  the at least one correct parcel verification message may be sent to the carrier contact device” (¶ [0119]); “central system circuitry 60 which is alternatively referred to herein as central circuitry, may include one or more servers with associated data stores 62 that perform the functions” (¶ [0056]); “arrangements include the ability for the depository to provide audit information that includes identifying indicia associated with deposit items currently positioned in the interior area” (¶ [0009]). 
	Thus, Estill teaches a system configured to facilitate the delivery of items to destination repositories. Each of the repositories may comprise cameras configured to read barcode information on items inserted into the depository and communicate the captured/read data to a central system circuitry (server).  The central system circuitry may then verify that the correct parcel has been placed into the repository based on the data captured by the camera (barcode) and send a correct parcel placement verification message to the carrier device (a portable device operated by the item carrier); equivalent to generating and sending a notification to a carrier computing device. Further, the system of Estill is capable of providing audit information including identifying indicia (the barcode) associated with deposit items placed in the depository; equivalent to wherein the notification includes the computer readable identifier. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madden with the teachings of Estill by incorporating the features for determining that a correct parcel has been delivered to a destination based on an analysis of an image of the package and responsively communicating a notification to a carrier device including a verification message and identifying indicia (such as the captured barcode on the package), as taught by Estill, into the system of Madden that is configured to verify a package delivery based on an analysis of an image of the package and responsively communicate the image data (including the package label) to a carrier computing device as a confirmation/acknowledgment of the delivery. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Madden to receive the image of the package label, verify that the package is to be delivered based on an analysis of the image, and send a notification message to a carrier device including the image and an acknowledgement of the delivery. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to further provide records of activities conducted” (¶ [0009]), as this “helps to assure that the deposit item is transported” (¶ [0106]), as suggested by Estill. Further, one of ordinary skill in the art would have recognized that the teachings of Estill are compatible with the system of Madden as they share capabilities and characteristics; namely, they are both systems configured to receive package data (such as a barcode) captured by a local camera device at a delivery destination, verify that the correct package is being delivered, and provide confirmation information to a carrier device. 

Claims 4-7 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Madden et al. U.S. Publication No. 2019/0043326, hereafter known as Madden, in view of Estill U.S. Publication No. 2020/0151662, hereafter known as Estill, in further view of Li et al. U.S. Publication No. 2018/0285653, hereafter known as Li. 

Claim 4: Madden/Estill teaches the limitations of claim 1. Further, Madden teaches the following:
Wherein decoding the computer-readable identifier comprises referencing an electronic communication that includes a shipment […] a tracking […]. 
	Madden teaches “The third party servers 180 may be servers of shipping companies” (¶ [0033]); “The portable camera 56 may communicate with third party servers 180 associated with a delivery at the property 102 to confirm the delivery schedule, update the delivery activities, and send the videos captured by the portable camera 56” (¶ [0018]); “when the visitor 50 arrives at a property 102, the control unit 110 may utilize data from the cameras 130 of the property 102 to perform analytics […] to determine the visitor 50 corresponds to the one has been authorized for the delivery schedule […] the cameras 130 may capture the video and/or image of the […] the package 54” (¶ [0106]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]); “the control unit 110 may determine whether any delivery or service is scheduled […] For example, the control unit 110 may obtain delivery information from the monitoring server 160 that, in some cases, may have received the data from the third party servers 180” (¶ [0020]); “The monitoring server 160 may receive data from third party servers 180 for the delivery scheduled for the specific property 102 […] The third party servers 180 from both the product company and the delivery company would communicate the order information along with the tracking information of the package 54 to the monitoring server 160” (¶ [0033]). 
 
	Thus, Madden teaches a system configured to receive delivery information from a third party server (carrier server) including order information and tracking information for a scheduled delivery (¶ [0033]). Further, the system is configured to receive an image of a package label  including a barcode/QR code/order number) from a camera located at the delivery destination, where the system may verify that the package label information matches the preset delivery schedule information by comparing the package label information identified in the image with the delivery schedule information received from the third-party server (¶ [0020]), ¶ [0024], ¶ [0099]); equivalent to wherein decoding the computer-readable identifier comprises referencing an electronic communication that includes shipment information and tracking information. 

	Although Madden teaches a system configured to extract a barcode/QR code from an image of a package and compare the extracted information to delivery schedule information (tracking information/ order information) electronically received from a carrier server, Madden does not explicitly teach that the tracking information/order information received from the carrier server includes a tracking number or order number. 

	However, Li teaches the following:
	Wherein decoding the computer-readable identifier comprises referencing an electronic communication that includes a […] tracking number […]. 
	Li teaches a “system 100A can be used to supervise a delivery operation that is performed by an operator 104. The operator 104 can be associated with a package delivery company” (¶ [0027]); “ system 100A includes a control unit 110, appliances 122, sensors 124, a user device 130, an application server 140, and a shipment server 150” (¶ [0026]); “the property 101 may include a front door sensor where the operator 104 scans an employee badge and/or an identifier associated with the package to be delivered (e.g., a Quick Response (QR) code). The scanned information is compared with information included within the shipment data obtained from the shipment server 150 […] the front door sensor may include a video camera for verifying the identity of the operator 104 and/or the package to be delivered” (¶ [0029]); “shipment data 402 includes, for instance, a unique tracking number that identifies the package to be delivery to the property 101” (¶ [0140]). 
	Thus, Li teaches a system configured to monitor a delivery to a property. The property may include a front door sensor (camera) that is used to scan an identifier associated with the delivered package (such as a QR code). The system may then compare the scanned barcode to the information received from a shipment server (including a tracking number) in order to verify the package being delivered; equivalent to wherein decoding the computer-readable identifier comprises referencing an electronic communication that includes a tracking number.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madden/Estill with the teachings of Li by incorporating the features for verifying a delivery by comparing scanned/imaged QR code information associated with a delivered package to a tracking number received from a shipment server, as taught by Li, into the system of Madden/Estill that is configured to extract a barcode/QR code from an image of a package and compare the extracted information to delivery schedule information (tracking information) electronically received from a carrier server in order to verify a delivery. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to minimize security risks associated with a delivery operation to be performed at property” (¶ [0024]), as suggested by Li. 

Claim 5: Madden/Estill/Li teaches the limitations of claim 4. Further, Madden teaches the following:
Wherein decoding the computer readable identifier comprises determining that the computer readable identifier in the digital image includes the shipment […] referenced in the electronic communication. 
	Madden teaches a system configured to receive delivery information from a third party server (carrier server) including order information/tracking information for a scheduled delivery (¶ [0033]). Further, the system is configured to receive an image of a package label that may include an order number from a camera located at the delivery destination, where the system may verify that the package label information (order number) matches the preset delivery schedule information by comparing the package label information (order number) identified in the image with the delivery schedule information received from the third-party server (¶ [0020]), ¶ [0024], ¶ [0099]); equivalent to wherein decoding the computer readable identifier comprises determining that the computer readable identifier in the digital image includes the shipment information. 

	Although Madden teaches a system configured to extract a QR code/order number from an image of a package and compare the extracted information to delivery schedule information (tracking information/ order information) electronically received from a carrier server, Madden does not explicitly teach a feature determining that the determining that the computer readable identifier in the digital image includes the shipment number or the tracking number referenced in the electronic communication.

	However, Li teaches the following:
	Wherein decoding the computer readable identifier comprises determining that the computer readable identifier in the digital image includes the […] tracking number referenced in the electronic communication.
	Li teaches a “system 100A can be used to supervise a delivery operation that is performed by an operator 104. The operator 104 can be associated with a package delivery company” (¶ [0027]); “ system 100A includes a control unit 110, appliances 122, sensors 124, a user device 130, an application server 140, and a shipment server 150” (¶ [0026]); “the property 101 may include a front door sensor where the operator 104 scans an employee badge and/or an identifier associated with the package to be delivered (e.g., a Quick Response (QR) code). The scanned information is compared with information included within the shipment data obtained from the shipment server 150 […] the front door sensor may include a video camera for verifying the identity of the operator 104 and/or the package to be delivered” (¶ [0029]); “shipment data 402 includes, for instance, a unique tracking number that identifies the package to be delivery to the property 101” (¶ [0140]).
	Thus, Li teaches a system configured to monitor a delivery to a property. The property may include a front door sensor (camera) that is used to scan an identifier associated with the delivered package (such as a QR code). The system may then compare the scanned barcode to the information received from a shipment server (including a tracking number) in order to verify the package being delivered; equivalent to wherein decoding the computer readable identifier comprises determining that the computer readable identifier in the digital image includes the  tracking number referenced in the electronic communication.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madden/Estill with the teachings of Li by incorporating the features for verifying a delivery by comparing scanned/imaged QR code information associated with a delivered package to a tracking number received from a shipment server, as taught by Li, into the system of Madden/Estill that is configured to extract a barcode/QR code from an image of a package and compare the extracted information to delivery schedule information (tracking information) electronically received from a carrier server in order to verify a delivery. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to minimize security risks associated with a delivery operation to be performed at property” (¶ [0024]), as suggested by Li. 

Claim 6: Madden/Estill/Li teaches the limitations of claim 5. Further, Madden teaches the following:
Further generating the notification that includes the computer-readable identifier. 
	Madden teaches “The third party servers 180 may be servers of shipping companies” (¶ [0033]); “The portable camera 56 may communicate with third party servers 180 associated with a delivery at the property 102 to confirm the delivery schedule, update the delivery activities, and send the videos captured by the portable camera 56” (¶ [0018]); “The portable camera 56 may record and transmit videos/images of the entry processes and delivery activities to provide confirmation to the control unit 110 and/or the servers 160, 180” (¶ [0027]); “the monitoring system 100 is configured to log steps of the supervising access process either locally in the control unit 110 or remotely in the monitoring server 160 and/or the third party servers 180 for automatic logging and validation […] The logged data may be sent to the employer of the visitor 50 and/or the customer or their surrogates for the purposes of manual confirmation and acknowledgement of the delivery or service” (¶ [0109]); ““the visitor 50 may present the package 54 to the portable camera 56, where the portable camera 56 may capture a video/image of outside of the package 54 and a package label attached to the package 54 that may include an identifying code such as barcodes or quick response (QR) codes, sender information, a delivery address, product IDs, an order number, etc.” (¶ [0024]).
	Thus, Madden teaches a system configured to transmit the captured images/videos of the package label (including the barcodes/QR codes/order numbers) and entry/verification process to one or more servers associated with shipping companies (such as an employer of the visitor delivering the package to the house); equivalent to further generating the notification that includes the computer-readable identifier. 

Claim 7: Madden/Estill/Li teaches the limitations of claim 6. Further, Madden teaches the following:
Wherein the notification further comprises a confirmation that the computer-readable identifier in the digital image includes the shipment […] the tracking […] referenced in the electronic communication. 
	Madden teaches “The third party servers 180 may be servers of shipping companies” (¶ [0033]); “The portable camera 56 may communicate with third party servers 180 associated with a delivery at the property 102 to confirm the delivery schedule, update the delivery activities, and send the videos captured by the portable camera 56” (¶ [0018]); “The portable camera 56 may record and transmit videos/images of the entry processes and delivery activities to provide confirmation to the control unit 110 and/or the servers 160, 180” (¶ [0027]); “the monitoring system 100 is configured to log steps of the supervising access process either locally in the control unit 110 or remotely in the monitoring server 160 and/or the third party servers 180 for automatic logging and validation […] The logged data may be sent to the employer of the visitor 50 and/or the customer or their surrogates for the purposes of manual confirmation and acknowledgement of the delivery or service” (¶ [0109]); “the cameras 130 may capture the video and/or image of the […] the package 54” (¶ [0106]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]).
	Thus, Madden teaches a system configured to receive delivery information from a third party server (carrier server) including order information/tracking information for a scheduled delivery (¶ [0033]). Further, the system is configured to receive an image of a package label that may include an order number from a camera located at the delivery destination, where the system may verify that the package label information (barcode/QR code/order number) matches the preset delivery schedule information by comparing the package label information identified in the image with the delivery schedule information received from the third-party server (¶ [0020]), ¶ [0024], ¶ [0099]). Further, Madden teaches a system configured to transmit the captured images/videos of the package label (including the barcodes/QR codes/order numbers) to one or more servers associated with shipping companies (such as an employer of the visitor delivering the package to the house). The images/videos are sent to provide a confirmation and acknowledgement of the delivery service; equivalent to wherein the notification further comprises a confirmation that the computer-readable identifier in the digital image includes the shipment information and tracking information.
	Although Madden teaches a system configured to verify that a QR code/order number associated with a package label corresponds to delivery schedule information (tracking information/ order information) electronically received from a carrier server and sending an acknowledgement of the verified delivery to a carrier device, Madden does not explicitly teach that the tracking information includes a tracking number. 

	However, Li teaches the following:
	[…] a confirmation that the computer-readable identifier in the digital image includes the shipment number, the tracking number, the invoice number, or the receipt reference number reference in the electronic communication. 
	Li teaches a “system 100A can be used to supervise a delivery operation that is performed by an operator 104. The operator 104 can be associated with a package delivery company” (¶ [0027]); “ system 100A includes a control unit 110, appliances 122, sensors 124, a user device 130, an application server 140, and a shipment server 150” (¶ [0026]); “the property 101 may include a front door sensor where the operator 104 scans an employee badge and/or an identifier associated with the package to be delivered (e.g., a Quick Response (QR) code). The scanned information is compared with information included within the shipment data obtained from the shipment server 150 […] the front door sensor may include a video camera for verifying the identity of the operator 104 and/or the package to be delivered” (¶ [0029]); “shipment data 402 includes, for instance, a unique tracking number that identifies the package to be delivery to the property 101” (¶ [0140]).
	Thus, Li teaches a system configured to monitor a delivery to a property. The property may include a front door sensor (camera) that is used to scan an identifier associated with the delivered package (such as a QR code). The system may then compare the scanned barcode to the information received from a shipment server (including a tracking number) in order to verify the package being delivered; equivalent to wherein decoding the computer readable identifier comprises determining that the computer readable identifier in the digital image includes the tracking number referenced in the electronic communication.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madden/Estill with the teachings of Li by incorporating the features for verifying a delivery by comparing scanned/imaged QR code information associated with a delivered package to a tracking number received from a shipment server, as taught by Li, into the system of Madden/Estill that is configured to extract a barcode/QR code from an image of a package and compare the extracted information to delivery schedule information (tracking information) electronically received from a carrier server in order to verify a delivery. One of ordinary skill in the art would have recognized that such a modification would further enable the system of Madden/Estill to extract identifying information from an image of a package label, verify that the extracted identifying information corresponds to a tracking number received from a shipment server, verify that the appropriate package is being delivered, and communicate an acknowledgement of the delivery to the carrier device.  One of ordinary skill in the art would have been motivated to make this modification with the purpose “to minimize security risks associated with a delivery operation to be performed at property” (¶ [0024]), as suggested by Li. 

Claim 13: Madden/Estill teaches the limitations of claim 10. Further, claim 13 recites limitations that are substantially similar and analogous to the limitations recited in claim 4. Accordingly, claim 13 is rejected for the same reasons and rationale as discussed above with regard to claim 4. 

Claim 14: Madden/Estill/Li teaches the limitations of claim 13. Further, Madden teaches the following:
	Determining that the computer readable identifier includes one or more of a barcode, a Maxi-code, a QR code, or a IZ code; and determining the one or more of the barcode, the Maxi-Code, the QR code, or the IZ code in the digital image corresponds to one or more of the shipment […] tracking […] referenced in the electronic communication.
	Madden teaches “The third party servers 180 may be servers of shipping companies” (¶ [0033]); “The portable camera 56 may communicate with third party servers 180 associated with a delivery at the property 102 to confirm the delivery schedule, update the delivery activities, and send the videos captured by the portable camera 56” (¶ [0018]); “when the visitor 50 arrives at a property 102, the control unit 110 may utilize data from the cameras 130 of the property 102 to perform analytics […] to determine the visitor 50 corresponds to the one has been authorized for the delivery schedule […] the cameras 130 may capture the video and/or image of the […] the package 54” (¶ [0106]); “control unit 110 may determine, based on the one or more images of the package 54 […] that the package 54 corresponds to the delivery schedule for the property 102. For instance, the control unit 110 may compare bar codes of the package 54 included in the one or more images to the delivery schedule to confirm that the package 54 is delivered as scheduled” (¶ [0099]); “the control unit 110 may determine whether any delivery or service is scheduled […] For example, the control unit 110 may obtain delivery information from the monitoring server 160 that, in some cases, may have received the data from the third party servers 180” (¶ [0020]); “The monitoring server 160 may receive data from third party servers 180 for the delivery scheduled for the specific property 102 […] The third party servers 180 from both the product company and the delivery company would communicate the order information along with the tracking information of the package 54 to the monitoring server 160” (¶ [0033]). 
	Thus, Madden teaches a system configured to receive delivery information from a third party server (carrier server) including order information/tracking information for a scheduled delivery (¶ [0033]). Further, the system is configured to receive an image of a package label ( may including a barcode/QR code/order number) from a camera located at the delivery destination, where the system may verify that the package label information matches the preset delivery schedule information by comparing the package label information identified in the image with the delivery schedule information received from the third-party server (¶ [0020]), ¶ [0024], ¶ [0099]). Further, Madden teaches a system configured to transmit the captured images/videos of the package label (including the barcodes/QR codes/order numbers) and entry/verification process to one or more servers associated with shipping companies (such as an employer of the visitor delivering the package to the house). The images/videos are sent to provide a confirmation and acknowledgement of the delivery service; equivalent to determining that the computer readable identifier includes a barcode/QR code and determining that the barcode/QR code corresponds to one or more of the shipment information and tracking information referenced in the electronic communication.

	Although Madden teaches a system configured to extract a barcode/QR code from an image of a package and compare the extracted information to delivery schedule information (tracking information/ order information) electronically received from a carrier server, Madden does not explicitly teach that the tracking information/order information received from the carrier server includes a tracking number or order number. 

	However, Li teaches the following:
Determining the one or more of the barcode, the Maxi-Code, the QR code, or the IZ code in the digital image corresponds to one or more of the shipment number […] tracking number […] referenced in the electronic communication.
	Li teaches a “system 100A can be used to supervise a delivery operation that is performed by an operator 104. The operator 104 can be associated with a package delivery company” (¶ [0027]); “ system 100A includes a control unit 110, appliances 122, sensors 124, a user device 130, an application server 140, and a shipment server 150” (¶ [0026]); “the property 101 may include a front door sensor where the operator 104 scans an employee badge and/or an identifier associated with the package to be delivered (e.g., a Quick Response (QR) code). The scanned information is compared with information included within the shipment data obtained from the shipment server 150 […] the front door sensor may include a video camera for verifying the identity of the operator 104 and/or the package to be delivered” (¶ [0029]); “shipment data 402 includes, for instance, a unique tracking number that identifies the package to be delivery to the property 101” (¶ [0140]).
	Thus, Li teaches a system configured to monitor a delivery to a property. The property may include a front door sensor (camera) that is used to scan an identifier associated with the delivered package (such as a QR code). The system may then compare the scanned barcode to the information received from a shipment server (including a tracking number) in order to verify the package being delivered; equivalent to determining the one or more of the QR code in the digital image corresponds to one or more of the tracking number referenced in an electronic communication.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Madden/Estill with the teachings of Li by incorporating the features for verifying a delivery by comparing scanned/imaged QR code information associated with a delivered package to a tracking number received from a shipment server, as taught by Li, into the system of Madden/Estill that is configured to extract a barcode/QR code from an image of a package and compare the extracted information to delivery schedule information (tracking information) electronically received from a carrier server in order to verify a delivery. One of ordinary skill in the art would have been motivated to make this modification with the purpose “to minimize security risks associated with a delivery operation to be performed at property” (¶ [0024]), as suggested by Li. 

Claim 15: Madden/Estill/Li teaches the limitations of claim 14. Further, claim 15 recites limitations that are substantially similar and analogous to the limitations recited in claim 7. Accordingly, claim 15 is rejected for the same reasons and rationale as discussed above with regard to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        

/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628